DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 10/18/21 are acknowledged and entered. Claims 1-10, 18-20 and 22-23 are cancelled. Claims 24-35 are added. Claims 11-17, 21, and 24-35 are pending.
Election/Restrictions
Claims 1-2, 4-10 and 23 were previously withdrawn from consideration.1 As those claims are cancelled, the restriction of those claims is now moot.
Allowable Subject Matter
Claims 11-17, 21, and 24-35 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest all claim limitations in the context and combination now recited. Claims 16-17 and 21-22 were previously objected to as containing allowable subject matter, but dependent on a rejected base claim. Claim 11 has been amended to incorporate the subject matter from claim 22. Claim 29 includes subject matter from claim 16, rewritten in independent form. Claim 32 includes subject matter from claim 21, rewritten in independent form.	The closest prior art, Ohmi (US 2002/0014666, previously cited), teaches a similar rear cover,2 but fails to teach the limitations and features of previously objected to claims 16-17 and 21-22. As a result, claims 11, 29 and 32 are allowable, because they contain this subject matter. The remaining dependent claims are allowable at least because they dependent on claims 11, 29 or 32.	The Examiner notes that the claims are construed as a whole. Any discussion herein must only be considered in light of all limitations appearing in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.3
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 See e.g. Non-final Office Action dated 7/26/21, page 2.
        2 See Id. at 2-3.
        3 The Examiner can also be reached at matthew.mikels@uspto.gov.